Citation Nr: 0840309	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  94-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for the 
service-connected post-traumatic stress disorder (PTSD) prior 
to April 1, 2006.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from October 1969 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  

The Board has remanded this case back to the RO on several 
occasions, most recently in May 2006.  



FINDING OF FACT

In August 2008, prior to the promulgation of a decision in 
this appeal, the Board received a statement from the veteran 
requesting that his appeal be withdrawn.  



CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1994, the RO received a Notice of Disagreement 
(NOD) regarding the assignment of 10 percent evaluation for 
PTSD.  The RO issued a Statement of the Case (SOC) in April 
1994.  The veteran's Appeal to the Board, VA Form 9, was 
received in June 1994.  

In a December 2005 decision, the rating for the service-
connected was increased to 70 percent, effective on August 
26, 1991.  In a July 2008 rating action, the RO increased the 
rating to 100 percent, effective on April 1, 2006.  

In a statement dated in August 2008, the veteran indicated 
that he was satisfied with the grant of the increased rating.  
He indicated that, as such, he wanted to withdraw his appeal 
regarding a higher disability rating for the service-
connected PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegation of an error of fact or law for appellate 
consideration.  Accordingly, as the Board no longer has 
jurisdiction to review the appeal, it is dismissed.  


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


